The judgment under review is affirmed, for the reasons stated in the opinion of Chief Justice Gummere in the Supreme Court.
The appellant urges that the Supreme Court erred in reversing the judgment of the Essex County Circuit Court because the answer of defendant did not raise the question of appellant's failure to comply with the provisions of the Conditional Sales act, and that the finding of the trial judge that the matter was not pleaded should be affirmed.
The opinion of the Supreme Court does not deal specifically with this question, but the court must have concluded that the defense was properly pleaded in the answer. If it did so conclude, we concur in such conclusion. In our opinion, the fifth separate defense is sufficient to support a finding that the provisions of the act were not complied with in the respect dealt with in the opinion of the Supreme Court. *Page 62
For affirmance — THE CHANCELLOR, PARKER, CASE, BODINE, DONGES, BROGAN, HEHER, KAYS, HETFIELD, WELLS, KERNEY, JJ. 11.
For reversal — None.